Oldham, J. The affidavit for an appeal in this case is not iii compliance with the Statute. The affidavit should state that the appeal is not asked for vexation or delay, but because affiant verily believes that the appellant is aggrieved by the decision or judgment of the court. Rev. St. ch. 116, sec. 142. The affidavit in this case merely states that the affiant verily believes that the appellant is aggrieved by the decision and decree of the circuit court in chancery sitting, but does not state the appeal is not made for vexation or delay. The affidavit being a pre-requisite to the allowance of the appeal, the case is improperly in this court and the motion to dismiss is accordingly sustained.